UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA
| No. 19 CR 698
Vv. Magistrate Judge Susan E. Cox

MARCUS BEAM

AGREED PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the motion by the government, and without objection by the defendant,
pursuant to Fed. R. Crim. P. 16(d), it is hereby ORDERED:

1. All of the materials described in Paragraph 2 provided by the United States
in preparation for, or in connection with any stage of the proceedings in this case,
(collectively, “the materials”), are subject to this protective order, and may be used by
defendant and defendant’s counsel (defined as counsel of record in this case) solely in
connection with the defense of this case, and for no other purpose, and in connection with
no other proceeding, without further order of this Court, or, alternatively, without
agreement by the United States.

2. The materials subject to the protective order include, but are not limited to
the following: (1) Interview reports, statements, emails, text messages, correspondence,
and photographs of individuals, and representatives of entities, who provided funds to the .
defendant; (2) Documents containing third party (non-party) identifying information

including but not limited to addresses, dates of birth, driver’s license numbers, social
rd

security numbers, email addresses, and phone numbers; (3) Documents containing third
party financial information, including but not limited to investment records, bank records,

tax records, and summary charts prepared by the government; (4) Documents containing

‘ medical information, mental health information or criminal history information relating to

third parties; and (5) Grand jury transcripts and exhibits.

3. Materials that are not subject to this protective order include (1) all materials
that have been publicly filed, or are in the public domain, including but not limited to
records filed in other court cases, news articles, information publically available on

corporate websites, and records publicly filed with the Secretary of State; and (2) corporate

. records that do not contain personal third party information, including leases, contracts,

invoices, and correspondence.

4. . Defense counsel and the United States can agree, in writing, that other
documents will not be subject to this Protective Order. Defense counsel can also seek a
court order excluding other documents from the Protective Order.

5. Defendant and defendant’s counsel shall not disclose the materials or their
contents directly or indirectly to any person or entity other than persons employed to assist
in the defense (including but not limited to paralegals, accountants, experts, and medical
personnel), persons who are interviewed as potential witnesses, counsel for potential
witnesses, and other persons to whom the Court may authorize disclosure, or other persons
to whom the United States agrees disclosure is appropriate (collectively, “authorized

persons”).
6. Defendant, defendant’s counsel, and authorized persons shall not copy or
reproduce the materials except in order to provide copies of the materials for use in
connection with this case by defendant, defendant’s counsel, and authorized persons. Such
copies and reproductions shall be treated in the same manner as the original materials.

7. Defendant, defendant's counsel, and authorized persons shall not disclose
any notes or records of any kind that they make in relation to the contents of the materials,
other than to authorized persons, and all such notes or records are to be treated in the same
manner as the original materials.

8. Before providing materials to an authorized person, defense counsel must
advise the authorized person about this Order.

9. Upon ‘conclusion of all stages of this case, all of the materials and all copies
made thereof shall be disposed of in one of three ways, unless otherwise ordered by the
Court. The materials may be (1) destroyed; (2) returned to the United States; or (3) retained
in defense counsel's case file. The Court may require a certification as to the disposition of
any such materials. In the event that the materials are retained by defense counsel, the
restrictions of this Order continue in effect for as long as the materials are so maintained,
and the materials may not be disseminated or used in connection with any other matter
without further order of the Court.

10. To the extent any material is produced by the United States to defendant or
defendant’s counsel by mistake, the United States shall have the right to request the return

of the material and shall do so in writing. Within 30 days of the receipt of such a request,
3
defendant and/or defendant’s counsel shall return all such material if in hard copy, and in
the case of electronic materials, shall certify in writing that all copies of the specified
material have been deleted from any location in which the material was stored.

11. The restrictions set forth in this Order do not apply to documents that are or
become part of the public court record, including documents that have been received in
evidence at other trials, or publicly filed in other cases, nor do the restrictions in this Order
limit defense counsel in the use of discovery materials in judicial proceedings in this case.

12. Nothing contained in this Order shall preclude any party from applying to

this Court for further relief or for modification of any provision herein.

le

Magistrate Judge Susan E. Cox
United States District Court
Northern District of Illinois

 

Date: 20
